APPLICATION FOR REHEARING
No-. 3496.
Decided Nov. 12, 1942.
OPINION
BY THE COURT:
Submitted on application for rehearing. The application is extensively briefed, particularly upon the weight of the evidence.
As we stated in our opinion on the merits, our decision was based upon a question of law, the construction of the terms of the policy, as there is no substantial variance upon any issue of fact. In making our determination we resolved every dispute in favor of the plaintiff, which we were required to do in view of the state of the record.
The brief on the application also undertakes to make distinction between the construction of pleasure and business use and pleasure .or business use within the meaning of the policy which we do not believe to be controlling on the decisive proposition in the case. The part of the policy which is determinative is that which we discussed and considered. The respective claims of the parties on this question were clearly and most capably presented.
We have again examined our ■opinion and in our judgment find no inconsistency, ambiguity or contradiction in the subject matter discussed and in the legal conclusion reached.
We recognize that this case presents a very close question on the law. We have brought to its consideration our best' efforts and the decision reached is our unanimous opinion, after a full acquaintance with the issues, the facts, and the terms of the policy involved.
The application for rehearing will be denied.
GEIGER, PJ., BARNES and HORN-BECK, JJ., concur.